ELIZABETH ARDEN, INC.


Nonqualified Stock Option Agreement



1.    Grant of Option.

In accordance with and subject to the terms and conditions of (a) the Elizabeth
Arden, Inc. 1995 Stock Option Plan, as it may be amended from time to time (the
"Plan"), and (b) this Nonqualified Stock Option Agreement (the "Agreement"),
Elizabeth Arden, Inc., formerly known as French Fragrances, a Florida
corporation (the "Company"), grants to the recipient (the "Optionee") identified
in the Certificate (as defined below) related to this grant a nonqualified stock
option (the "Option") to purchase the number of shares (the "Shares") of its
Common Stock, $.01 par value ("Common Stock"), set forth in the Certificate
related to this grant, at the grant price set forth in the Certificate related
to this grant. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Plan. The term "Certificate" means the
Certificate of Stock Option Grant accompanying this Agreement on the website of
the Company's Plan administrator, pursuant to which you have been informed of
this grant.



2.    Acceptance by Optionee.

The exercise of the Option or any portion thereof is conditioned upon acceptance
by the Optionee of the terms and conditions of this Agreement, as evidenced by
the Optionee's execution or acceptance of the Certificate to this Agreement.



3.    Vesting of Option.

The Option shall become exercisable in accordance with the vesting schedule set
forth in the Certificate. In the event that the Optionee ceases to provide
services to the Company or one of its subsidiaries (a "Subsidiary") prior to the
date on which the Option or any portion thereof becomes vested, the non-vested
portion of the Option will be void, and will not become exercisable by the
Optionee.



4.    Expiration of Option.

The Option shall expire on the date set forth in the Certificate, (the "Grant
Expiration Date") and may not be exercised after such date. Notwithstanding
anything to the contrary contained herein, if the Optionee ceases to provide
services to the Company or a Subsidiary, the Option may be exercised after such
date, at the sole discretion of the Compensation Committee, up to the expiration
date of the Option.



5.    Procedure for Exercise.

The Option may be exercised for the number of Shares specified in a written
notice delivered to the Company, or via the Company's designated online
procedures on the website of the Company's Plan administrator, at least ten days
prior to the date on which purchase is requested, accompanied by full payment in
cash or by certified bank check, personal check or money order, or, with the
consent of the Compensation Committee, in Common Stock of the Company. In the
sole discretion of and subject to such conditions as may be established by the
Compensation Committee, payment of the option price may also be made by the
Company retaining from the Shares to be delivered upon exercise of the Option,
or portion thereof, that number of Shares having a fair market value on the date
of exercise equal to the option price of the number of Shares with respect to
which the Optionee exercises the Option. If payment is made by the tender of
Shares of Common Stock or retention by the Company of Shares of Common Stock to
be delivered upon the exercise of the Option, the fair market value of each
share of Common Stock tendered or retained, as the case may be, shall be
determined as of the day such Shares are tendered or such Option is exercised,
or if no sale or bid has been made on such date, then on the last preceding day
on which such sale or bid shall have been made. Any excess of the value of the
tendered or retained Shares over the option price will be returned to the
Optionee as follows:



(i)  any whole Shares of Common Stock remaining in excess of the purchase price
will be returned to the Optionee in kind, and may be represented by one or more
certificates as determined by the Company in its sole discretion; and

(ii)  any partial Shares of Common Stock remaining in excess of the option price
will be returned to the Optionee in cash.

Such payment may also be made in such other manner as the Compensation Committee
determines is appropriate, in its sole discretion. If any applicable law
requires the Company to take any action with respect to the Shares specified in
such notice, or if any action remains to be taken under the Articles of
Incorporation or Bylaws of the Company, as in effect at the time, to effect due
issuance of the Shares, then the Company shall take such action and the day for
delivery of such Shares shall be extended for the period necessary to take such
action. No Optionee shall have any of the rights of a shareholder of the Company
under any Option until the actual issuance of Shares to said Optionee, and prior
to such issuance no adjustment shall be made for dividends, distributions or
other rights in respect of such Shares except as provided under the Plan.

6.    Non-transferability of Stock Options.

No Option granted hereunder to the Optionee shall be transferable by the
Optionee otherwise than by will, or by the laws of descent and distribution, and
such Option shall be exercisable, during the lifetime of the Optionee, only by
the Optionee.



7.    No Right to Employment.

Nothing contained in the Plan or in this Agreement, nor any action taken by the
Committee, shall confer upon the Optionee any right with respect to continuation
of providing services to the Company or a Subsidiary nor interfere in any way
with the right of the Company or a Subsidiary to terminate the Optionee's
service at any time with or without cause.



8.    Representations as to Purchase of Shares.

As a condition of the Company's obligation to issue the Shares upon exercise of
the Option, if requested by the Compensation Committee, the Optionee shall,
concurrently with the delivery of the stock certificate representing the Shares
so purchased, give such written assurances to the Company, in the form and
substance that its counsel reasonably requests, to the effect that the Optionee
is acquiring the Shares for investment and without any present intention of
reselling or redistributing the same in violation of any applicable law, and the
Company shall have the right to endorse the certificate representing the Shares
with an appropriate restrictive legend as to compliance with such law. In the
event that the Company elects to register the Shares under the Securities Act of
1933, as amended, and any applicable state laws, the issuance of such Shares
shall not be subject to the restrictions contained in this paragraph 8.



9.    Compliance With Applicable Law.

The issuance of the Shares pursuant to the exercise of this Option is subject to
compliance with all applicable laws, including without limitation laws governing
withholding from employees and nonresident aliens for income tax purposes. This
Agreement shall be governed by the laws of the State of Florida and the federal
laws of the United States.



10.    Incorporation of Plan Provisions.

This Agreement is made pursuant to the Plan and is subject to all the terms and
provisions of the Plan as if the same were fully set forth in this Agreement.
The Optionee hereby acknowledges that he has received, read and understood the
copy of the Plan.



11.    Miscellaneous.

This Agreement shall be binding upon and inure to the benefit of all successors
of the Company. This Agreement may not be amended without the express written
consent of both parties hereto, which consent may be evidenced in writing or
pursuant to the Company's designated online procedure.

